 In the Matter of EAGLE & PHENIx MILLSandTEXTILEWORKERSORGANIZING COMMITTEEIn the MatterOfEAGLE-PHENIXMILLSandTEXTILEWORKERSORGANIZING COMMITTEECases Nos.C-944and R-456, respectivelySECOND AMENDMENT TO SECOND DIRECTION OFELECTIONApril 8, 1939On February 16, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Second Direction ofElection 1 in the above-entitled proceeding.The Second Directionof Election, as amended March 25, 1939,2 provided that an electionbe held within twenty (20) days from March 24, 1939, under thedirection and supervision of the Regional Director for the TenthRegion (Atlanta, Georgia), among all employees of Eagle &Phenix Mills, Columbus, Georgia, who were employed during thepay-roll period next preceding March 24, 1939, excluding clerical andsupervisory employees and those who had since quit or been dis-charged for cause, to determine whether or not they desired to berepresented by Textile Workers Organizing Committee for the pur-poses of collective bargaining.At the request of the RegionalDirector we shall extend for ten (10) days the period within whichthe election is to be held.The Board hereby amends its Second Direction of Election, asamended March 25, 1939, by striking therefrom the words "withintwenty (20) days from March 24, 1939" and substituting therefor thewords "within thirty (30) days from March 24, 1939."111 N. L.R.B 361.2 11 N. L. R. B. 372.12 N. L. R. B., No. 21.164